Citation Nr: 0710199	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  02-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in July 
2001 that granted service connection and assigned a 30 
percent rating for PTSD, effective on December 6, 1999.  In 
September 2003, the Board remanded the matter to the RO for 
additional development of the record.  

By the rating action in July 2001, the RO also denied the 
service connection for bilateral hearing loss and tinnitus.  
The veteran disagreed with that decision and was issued a 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC).  However, he did not perfect his appeal by 
submitting a Substantive Appeal with respect to either claim.  

Accordingly, the Board has no jurisdiction over the claim of 
service connection for hearing loss disability, and it will 
not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  



FINDING OF FACT

Since service connection became effective on December 6, 
1999, the service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 including Diagnostic Code 
9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased initial rating for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In December 2003, the Appeals Management Center (AMC) in 
Washington, D.C. informed the veteran that in order to 
establish an increased rating for his service-connected PTSD, 
the evidence had to show that such disability had gotten 
worse.  

The AMC notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claim; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the AMC stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the SSOC's set forth the text of those laws and 
regulations.  Moreover, the SOC and SSOC's notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record.  The veteran submitted additional 
evidence and argument; and thereafter, the RO readjudicated 
the veteran's appeal.  Thus, the veteran has had ample 
opportunity to participate in the development of his appeal.  

In considering this appeal, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), regarding the need to notify the 
veteran as to the manner in which VA determines a disability 
rating and an effective date for the award of benefits.  
However, the absence of such notification is not prejudicial 
in this case.  

To the extent that Dingess/Hartman applies to increased 
rating claims, it is the responsibility of the Agency of 
Original Jurisdiction (here, the RO) to address any notice 
defect  with respect to the rating and effective date 
elements when effectuating the award.  Id.  Therefore, there 
can be no possibility of any prejudice to the veteran.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for an increased initial 
rating for the service-connected PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by VA to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect to the issue on 
appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In July 2001, the RO granted service connection for PTSD.  
The RO assigned a 30 percent rating effective on July 20, 
2001.  That action constituted an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  

The evidence received in support of the veteran's claim 
consists of reports from Concord Hospital and Hampstead 
Hospital reflecting the veteran's treatment in October 1999; 
reports from the Vet Center showing the veteran's treatment 
in December 1999 and in 2002; the VA outpatient reports 
reflecting the veteran's treatment from January 2000 through 
December 2004; the report of an evaluation by P. E., M.D., 
performed in December 2000; and the report of a VA 
psychiatric examination in June 2001.  

On review, the Board finds the evidence to show that the 
service-connected PTSD is productive of a level of 
disablement that more nearly resemble that of occupational 
and social impairment with reduced reliability and 
productivity, due to symptoms including a depressed mood, 
periodic suicidal ideation, mild short-term memory 
impairment, minimal insight, intrusive recollections, 
avoidance behavior; and irritability and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The most recent VA examiner found the veteran's PTSD 
productive of no more than moderate impairment, and the 
foregoing manifestations do not reflect a level of 
disablement that would meet the criteria for a rating higher 
than 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation for the 
service-connected PTSD.  In this regard, the Board notes that 
Dr. E. has assigned a GAF score of 20, while the VA examiner 
in June 2001 assigned a GAF score of 55.  

The GAF (Global Assessment of Functioning) Scale is found in 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) and reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 
4.130 (2006).  

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF of 21 to 30 indicates that an individual's behavior is 
considerable influenced by delusions or hallucinations OR 
serious impairment in communications or judgment OR inability 
to function in almost all areas.  38 C.F.R. § 4.125, 4.130 
(2006).  

Dr. E. assigned the GAF score in 2000 based on the veteran's 
history of having suicidal ideation and a reported suicide 
attempt.  While the veteran is shown in this regard to have a 
history of depression and periodic suicidal ideation, the 
more recent medical evidence does not show suicidal ideation 
or a level of disablement that would equate with occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
and an inability to establish and maintain effective 
relationships.  

In addition, the evidence of record is negative for delusions 
or hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  
Moreover, the veteran does not demonstrate obsessional 
rituals which interfere with routine activities; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
and/or difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  

Although the veteran reportedly prefers to be alone, Vet 
Center records show that his interpersonal skills are 
improving.  In fact, he is shown to have been involved in a 
long-term relationship and has generally been fully employed 
for many years.  

Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating 
higher than 50 percent for the service-connected PTSD in this 
case.  

In arriving at this decision, the Board has also considered 
the representative's request for an additional examination to 
determine the level of impairment caused by the veteran's 
PTSD.  While the representative notes that such an 
examination has not been performed since 2001, the age of the 
examination is not dispositive.  

Rather, VA examinations are scheduled when the medical 
evidence accompanying a particular claim is not adequate for 
rating purposes.  38 C.F.R. § 3.326(a) (2006).  

In this case, additional evidence has been received since the 
veteran's June 2001 VA examination.  While it shows several 
appointments at the Vet Center for PTSD, the material deals 
with treatment for conditions other than the service-
connected PTSD.  The evidence submitted since the last VA 
examination on review does not suggest any worsening of the 
service-connected PTSD.  

Taken together, the evidence is generally consistent and, as 
such, is adequate for rating purposes.  Accordingly, an 
additional VA examination is indicated for the purpose of 
evaluating the initial level of impairment due to the 
service-connected PTSD.  




ORDER

An increased rating of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
governing the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


